Case 1:10-mc-00471-TJK Document 47 Filed 10/01/19 Page 1 of 7

CASE NO.: |:10-mc:00471-TJK- RESPONSE OF AMERICAN EXPRESS NATIONAL BANK

INTERROGATORES TO GARNISHEE

l. Were you at the time of the service of the writ of attachment, or have you been between
the time of such service and the filing of your answers to this interrogatory indebted to AERO
CONTINENTE, S.A. (specifically including, but not limited to,'the accounts blocked by
American Express Bank, FSB, now merged into American Express National Bank, on or after
June |, 2004 under the four account numbers listed bclow), and, if so, how, and in what amount?

Account numbers:
1570019 (570027 1570035 1570043

ANSWER: Acct # 1570043 - $661,948.64: Acct # 1570035 - $39,607.11;
Acct # 1570027 - $379,411.08; Acet # 1570019 - $71,531.77
2. Had you at the time of the service of the writ of attachment, or have you had between the

time of such service and the filing of your answer to this interrogatory, any goods, chattels, or
credits of AERO CONTINENTE, S.A. in your possession or charge, and, if'so, what?

ANSWER: See response to No. |,

3. Has OFAC ever issued any license authorizing the transfer, disposition, assignment or
lien of any blocked assets of AERO CONTINENTE, S.A. after it was designated and blocked in
2004 as a Specially Designated Narcotics Trafficker [SDNTK] under the Foreign Narcotics
Kingpin Designation Act? If so, please provide the date, the name of the licensee, the nature of
the action licensed, and produce a copy of said license(s).

ANSWER: AENB does not have any knowledge of any license, general or specific, issued by
OFAC, with respect to AeroContinente, S.A

| declare.under the penalties of perjury that the answers to the above interrogatories are, to the
best of my knowledge and belief, true and correct as to every matcrial matter,

Date: September 30), 2019 \\ a h A

Garnishee - American Express National Bank

   
   
    

 
  

eG RECEIVED AER M4

1a ane ‘Mail Room o¢
4

  

 
    

not court
Taka 1. Gaede SINS oe Columbin
U ofr Cort, DISC Oe rae
a

on
Case 1:10-mc-00471-TJK Document 47 Filed 10/01/19 Page 2 of 7

Case 1:10-mc-00471-TJK Document 37 (Court only) Filed 08/29/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

KEITH STANSELL, CASE NO.: 1:10-mce-00471-TJK
MARC GONSALVES,

THOMAS HOWES,

JUDITH G, JANIS,

CHRISTOPHER T. JANIS,

ESTATE OF GREER C. JANIS,

MICHAEL I. JANIS, and

JONATHAN N. JANIS ,

Plaintiffs,
VS.

REVOLUTIONARY ARMED FORCES OF COLOMBIA (FARC); et al.,

Defendants.
/

 

WRIT OF ATTACHMENT
OTHER THAN WAGES, SALARY AND COMMISSIONS

To: AMERICAN EXPRESS NATIONAL BANK, Garnishee
formerly known as American Express Bank, FSB,
c/o CT Corporation System, 1015 15th St NW, Suite 1000, Washington D.C. 20005

You are hereby notified that any non-exempt money, property or credits other than wages,
salary and commissions of defendants’ agency or instrumentality:

AERO CONTINENTE, S.A. [SONTK]
8940 NW 24 Terrace
Miami, FL 33172

AERO CONTINENTE, S.A. [SDNTK]
Jr. Francisco Bolognesi 125, Piso 16
Miraflores, Lima 18, Peru),

are seized by this Writ of Attachment, and you are required to hold it and not pay or surrender it to
the defendant, or to anyone else without an Order from this Court.

The judgment against the defendants was entercd June 15, 2010 and there still remains due
and owing Three Hundred One Million, Eight Hundred Thiny One Thousand, One Hundred
Seventy Eight Dollars and 28 cents ($301,831 ,178.28) on the Judgment awarded.

 

—y RECEIVED
“Mail Room

 

 

ray Cnesa rar rk of Court

4

t Court, District of C olumbils |

ee
Case 1:10-mc-00471-TJK Document 47 Filed 10/01/19 Page 3 of 7

Case 1:10-mc-00471-TJK Document 37 (Court only) Filed 08/29/19 Page 2 of 3

Within ten (10) days after this writ is served upon you, you are required to answer the
following interrogatories, UNDER PENALTY OF PERJURY, and to file in this Court one copy of
this paper with your answers written thereon, and to serve a copy, by mail or other means, upon the
plaintiffs’ counsel listed below and upon AERO CONTINENTE, S.A. [f you fail to do so,
judgment may be entered against you for the entire amount of the Plaintiff's claims with interests
and costs.

.

Witness the Honorable Chief Judge of said Court, thisaa*@ay of Puiquist 2019.

Angela D. Caesar, ‘Clerk

    

By
Deputy Clerk
Newton Porter, Esq.

Tony Korvick, Esq.

Attorneys for Plaintiffs

PORTER & KORVICK, P.A.

9655 South Dixie Highway Suite 208
Miami, Florida 33156 (305) 373-5040
nporter@porterandkorvick.com
tkorvick@portcrandkorvick.com

INTERROGATORIES IN ATTACHMENT
NOTICE

As a garnishee, you are required by law to file answers to the following Interrogatories on page 3
within ten (10) days after service of the writ upon you (Title 16. Section 521 (a), D.C. Code 1981
ed.). If you fail to answer the Interrogatories, judgment may be entered against you for the entire
amount of the plaintiff's claim and costs (Title 16, Section 526(b). D.C. Code 1981 ed.].

The garnishce is required to file the original and one copy of the answers in this Court,
and to serve a copy upon the plaintiffs’ counscl and AERO CONTINENTE, S.A, by mail or
other means.

If, within ten (10) days after service of the answers, the party at whose request the
Attachment was issued does not contest the answers pursuant to Title 15, Section 522. D.C. Code
(1981 ed.), the garnishee's obligations under the attachment shall be limited by the answers.
Case 1:10-mc-00471-TJK Document 47 Filed 10/01/19 Page 4 of 7

CASE NO.: 1:10-mc-00471-TJK- RESPONSE OF AMERICAN EXPRESS NATIONAL BANK

INTERROGATORES TO GARNISHEE

lL. Were you at the time of the service of the writ of attachment, or have you been between
the time of such service and the filing of your answers to this interrogatory indebted to AERO
CONTINENTE, S.A. (specifically including, but not limited to, the accounts blocked by
American Express Bank, FSB, now merged into American Express National Bank, on or after
June t, 2004 under the four account numbers listed below), and, if'so, how, and in what amount?

Account numbers:
1570019 1570027 1570035 1570043

ANSWER: Acct # 1570043 - $661,948.64; Acct # 1570035 - $39,607.11;
Acct # 1570027 - $379,411.08; Acct # 1570019 - $71,531.77

2. Had you at the time of the service of the writ of attachment, or have you had between the
time of such service and the filing of your answer to this interrogatory, any goods, chattcls, or
credits of AERO CONTINENTE, S.A. in your possession or charge, and, if so, what?

ANSWER: See response to No. |.

3, Has OFAC ever issued any license authorizing the transfer, disposition, assignment or
lien of any blocked assets of AERO CONTINENTE, S.A. after it was designated and blocked in
2004 as a Specially Designated Narcotics Trafficker [SDNTK] under the Foreign Narcotics
Kingpin Designation Act? If so, please provide the date, the name of the licensee, the nature of
the action licensed, and produce a copy of said license(s).

ANSWER: AENB does not have any knowledge of any license, general or specific, issued by
OFAC, with respect to AeroContinente, S.A

| declare.under the penalties of perjury that the answers to the above interrogatories are, to the

best of my knowledge and belief, truce and correct as 10 every material matter.
6

Date: September 30, 2019 ( } Aik A iN
Garnishee - American Express National Bank
Case 1:10-mc-00471-TJK Document 47 Filed 10/01/19 Page 5 of 7

Case 1:10-mc-00471-TJK Document 37 (Court only) Filed 08/29/19 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

KEITH STANSELL, CASE NO.: 1:10-mc-00471-TJK
MARC GONSALVES,

THOMAS HOWES,

JUDITH G. JANIS,

CHRISTOPHER T. JANIS,

ESTATE OF GREER C. JANIS,

MICHAEE I. JANIS, and

JONATHAN WN. JANIS,

Plaintiffs,
VS.

REVOLUTIONARY ARMED FORCES OF COLOMBIA (FARC),; et al.,

Defendants.
/

WRIT OF ATTACHMENT
OTHER THAN WAGES, SALARY AND COMMISSIONS

To: AMERICAN EXPRESS NATIONAL BANK, Garnishce
formerly known as American Express Bank, FSB,
c/o CT Corporation System, 1015 15th St NW, Suite 1000, Washington D.C. 20005

You are hereby notified that any non-exempt money, property or credits other than wages,
salary and commissions of defendants’ agency or instrumentality:

AERO CONTINENTE, S.A. [SONTK]
8940 NW 24 Terrace
Miami, FL 33172

AERO CONTINENTE, S.A. [SDNTK]
Jr. Francisco Bolognesi 125, Piso 16
Miraflores, Lime 18, Peru),

are seized by this Writ of Attachment, and you are required to hold it and not pay or surrender it to
the defendant, or to anyone else without an Order from this Court.

The judgment against the defendants was entercd June 15, 2010 and there still remains due
and owing Three Hundred One Million, Eight Hundred Thirty One Thousand, One Hundred
Seventy Eight Dollars and 28 cents ($301 ,831,1 78.28) on the Judgment awarded.
Case 1:10-mc-00471-TJK Document 47 Filed 10/01/19 Page 6 of 7

Case 1:10-mc-00471-TJK Document 37 (Court only) Filed 08/29/19 Page 2 of 3

Within ten (10) days afer this writ is served upon you, you are required to answer the
following interrogatories, UNDER PENALTY OF PERJURY, and to file in this Court one copy of
this paper with your answers written thereon, and to serve a copy, by mail or other means, upon the
plaintiffs’ counsel listed below and upon AERO CONTINENTE, S.A. Ifyou fail to do so,
judgment may be entered against you for the entire amount of the Plainti(l's claims with interests
and costs.

Witness the Honorable Chief Judge of said Court, thisa4*day of Suqust 2019.

Angela D. Caesar, ‘Clerk

  
   

By
Deputy Clerk
Newton Porter, Esq.

Tony Korvick, Esq.

Attorneys for Plaintiffs

PORTER & KORVICK, P.A.

9655 South Dixie Highway Suite 208
Miami, Florida 33156 (305) 373-5040
nporter@porterandkorvick.com
tkorvick@porterandkorvick.com

INTERROGATORIES IN ATTACHMENT
NOTICE

As a garnishee, you are required by law to file answers to the following Interrogatories on page 3
within ten (10) days after service of the writ upon you (Title 16. Section 521 (a), D.C. Code 1981
ed,}. IF you fail to answer the Interrogatories, judgment may be entered against you for the entire
amount of the plaintiff's claim and costs (Title 16, Section 526(b). D.C. Code 1981 ed.].

The garnishce is requircd to file the original and one copy of the answers in this Court,
and to serve a copy upon the plaintiffs’ counsel and AERO CONTINENTE, S.A, by mail or
other means.

If, within ten (10) days after service of the answers, the party at whose request the
Attachment was issued does not contest the answers pursuant to Title 15, Section 522. D.C. Code
(1981 ed.), the garnishee's obligations under the attachment shall be limited by the answers.
Case 1:10-mc-00471-TJK Document 47 Filed 10/01/19 Page 7 of 7

 

SALT LAKE CITY - AESC 1 LBS 10F 1

4315 SOUTH 2700 WEST
SALT LAKE CITY UT 84184

SHIP TO:
CLERK OF THE COURT
8019455000
US DISTRICT COURT DISTRICT OF COLUM
333 CONSTITUTION AVENUE NW

WASHINGTON DC 20001

 

 

OPS NEXT DAY AIR SAVER ']

TRACKING #: 1Z A39 31W 13 9097 6861

 

Reference No.1: Natasha Elsner
Reference No.2: 1223104173 Ese.
XOL 19.09.23 NV4S 35.04 67/2019

BILLING: P/P

 

 

 

 

 
